Lundberg Stratton, J.,
dissenting.
{¶ 21} Because I believe that the trial judge abused his discretion in finding that questions of law or fact common to the members of the class predominated over questions affecting only individual members, I respectfully dissent.
{¶ 22} In a class action seeking damages, the court must find that common questions of law or fact predominate over questions that are particular to members of the class. Hamilton v. Ohio Sav. Bank (1998), 82 Ohio St.3d 67, 79, 694 N.E.2d 442. In finding that common issues predominate over individual issues, the trial court stated that “[t]he gravamen of every complaint within each class is the same and relates to the violation of R.C. 5301.36.” In support of the trial court’s holding, the majority states that “[t]he mere existence of different facts associated with the various members of a proposed class is not by itself a bar to certification of that class. If it were, then a great majority of motions for class certification would be denied.” I disagree.
{¶ 23} “ ‘[A] claim will meet the predominance requirement when there exists generalized evidence which proves or disproves an element on a simultaneous, class-wide basis, since such proof obviates the need to examine each class member’s individual position.’ ” (Emphasis added.) Cope v. Metro. Life Ins. Co. (1998), 82 Ohio St.3d at 429-430, 696 N.E.2d 1001, quoting Lockwood Motors, Inc. v. Gen. Motors Corp. (D.Minn.1995), 162 F.R.D. 569, 580. Thus, common issues do not predominate for purposes of certifying a class action where individualized proof is required in order for each class member to recover. Accordingly, “where no one set of operative facts establishes liability” and “individual issues outnumber common issues,” a court “should properly question the appropriateness of a class action for resolving the controversy.” Sterling v. Velsicol Chem. Corp. (C.A.6, 1988), 855 F.2d 1188, 1197.
{¶ 24} In the case at bar, there are evidentiary issues that require individualized proof for each plaintiff, including identification of each mortgagee (complicated by assignments and reassignments), determination of each mortgage’s payoff date, determination of whether each mortgage was satisfied or could be satisfied if it was an open-ended mortgage, determination of the transmittal dates of each *472satisfaction to the recorder, and determination of when the recorder actually-recorded the satisfaction after receipt, among other factual issues. These factual determinations are specific to each plaintiff, require case-by-case adjudications, and defeat the predominance needed for class certification. See, e.g., Gutansky v. Advance Mtg. Corp. (1981), 102 Ill.App.3d 496, 58 Ill.Dec. 180, 430 N.E.2d 122. Accordingly, I respectfully dissent.
Murdock, Goldenberg, Schneider & Groh, L.P.A., John C. Murdock, Jeffrey S. Goldenberg and Theresa Groh; Zelle, Hofmann, Voelbel, Mason & Gette, LLP, and Erie Berg, for appellants.
Taft, Stettinius & Hollister, L.L.P., and Timothy C. Sullivan, for appellee Firstar Bank, N.A.
Jones, Day, Reavis & Pogue, Shawn J. Organ and Brian G. Selden, for appellee Nationsbanc Mortgage Corporation.
Porter, Wright, Morris & Arthur, L.L.P., and Jennifer T. Mills, for appellee Huntington National Bank.
Janik & Dorman, L.L.P., Andrew J. Dorman and Barry R. Murner, for appellee Beneficial Ohio, Inc.
Porter, Wright, Morris & Arthur, L.L.P., and David P. Shouvlin, for appellee Fleet Mortgage Corporation.
Kegler, Brown, Hill & Ritter, and Robert G. Cohen; J. Preston Turner, for appellee First Union Home Equity Bank, N.A.
Thompson Hiñe, L.L.P., Stephen J. Butler and Carey L. Allen; and Jan T. Chilton, for appellees Countrywide Home Loans and Associates Financial Services Corporation.
Schroeder, Maundrell, Barbiere & Powers and Christopher Moore; Briggs and Morgan, P.A., and Mark G. Schroeder, for appellee Capstead, Inc.
Keating, Meuthing & Klekamp, P.L.L., James E. Burke, Gregory M. Utter and Douglas L. Hensley, for appellees Provident Bank, Union Savings Bank, and Guardian Savings Bank.
Chester Willcox & Saxbe, L.L.P., and J. Craig Wright, for amicus curiae, National Association of Consumer Advocates.
Janet L. Phillips Co., L.P.A., and Janet L. Phillips, for amicus curiae, Ohio Academy of Trial Lawyers.